Citation Nr: 1540640	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), helicobacter pylori infection and Barrett's esophagus, to include as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.

This matter came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

In July 2014, this matter was remanded by the Board for a new VA examination.  The Veteran was afforded a new examination in August 2014.  In February 2015, the Board determined that the examination was inadequate (Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007)), and the claim was again remanded so that an adequate examination (with opinion) could take place.  This examination occurred in May 2015.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As to the instant claim, the directives of the February 2015 remand were successfully completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current gastrointestinal disability which is related to his period of active military service, to include being either caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW
 
A gastrointestinal disorder was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided the Veteran in October 2007.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are unavailable.  Thus, he is presumed to be sound upon entering service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).  VA and private medical records pertaining to the instant claim are of record.  The appellant has not informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The record reflects that the Veteran underwent a VA examination to evaluate his claimed gastrointestinal problems in May 2015.  The report from this examination and the included medical opinions have been included in the electronic claims file for review.  These examination and opinions involved a review of the Veteran's claims file, a thorough examination of the Veteran, and opinions supported by rationale.  The Board does observe that the examiner, as part of the Board's February 2015 remand, was asked to "address whether any gastrointestinal disorder clearly and unmistakably existed prior to service."  Review of the May 2015 examination report shows that he did not address this posed medical question.  However, in finding that a gastrointestinal disorder was not manifested until many years following the Veteran's service separation in 1953, the examiner effectively found that such a disorder did not exist during or before the Veteran's military service began in 1951.  The Board finds that this examination is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  The instantly-claimed disorder is not on the list.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.



In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background

As above reported, efforts to obtain the Veteran's service treatment records were unsuccessful.  

Private medical records, dated from 2000, include various findings related to gastrointestinal problems.  A November 2000 colonoscopy report shows findings of occasional diverticulosis and removal of one sigmoid polyp.  A June 2002 record shows that the Veteran provided a history of heartburn symptoms.  The diagnoses included long-standing heartburn and gas pains, history of hiatal hernia, family history of stomach cancer, and history of colon polyps.  A follow up colonoscopy was reportedly scheduled for November 2005.  A November 2005 private medical progress note shows diagnoses of history of diverticulosis, history of Barrett's esophagus, history of colon polyps, and history of H. pylori gastritis.  

Of record is a letter dated in April 2008, and supplied by a private physician.  The physician reported that the Veteran had a long history of trouble with his stomach, and that he had been diagnosed with Barrett s esophagitis and had been followed routinely by gastroenterology.  He added that the Veteran had had trouble with what he called a "nervous stomach" ever since he was in the military and Korea.  The Board observes that the Veteran separated from the military in 1953, about 55 years earlier.  The physician commented that it was his belief that the Veteran's stomach troubles could be directly related to his service in Korea.  A rationale for this supplied opinion was not supplied.  

The report of a June 2011 VA esophagus and hiatal hernia examination shows that the Veteran provided a history of heartburn and indigestion beginning in the 1950's following his military separation.  He added these problems had continued since that time.  Over-the-counter medications, such as Tums and Rolaids, had controlled the symptoms.  Gastroesophageal reflux disease (GERD) was diagnosed.  The examiner added that a date of onset of the diagnosed GERD could not be provided.  

A February 2012 private medical progress note includes diagnoses of history of colon polyps, history of Barrett's esophagus, and history of diverticulosis.  

The report of a January 2013 VA esophageal conditions examination shows that the Veteran was examined and that his claims folder was reviewed.  GERD was diagnosed, and the examiner gave a date of onset of 2002.  Barrett's esophagus was also diagnosed, with a date of onset of 2006 provided.  The examiner was to provide an opinion as to whether the Veteran's gastrointestinal disorder was caused directly by his period of active service or was caused or aggravated by his service-connected PTSD.  In the rationale for the opinions provided by the VA examiner, she stated that "no chronic GERD symptoms [were] documented in military service" and that there was "no documentation of Barrett's esophagus in military service."  As noted, the Veteran's service treatment records are unavailable.  As noted, these findings were later determined by the Board to be inadequate.  Further, no medical opinion was provided regarding whether the Veteran's gastrointestinal disability was caused or aggravated by his service-connected PTSD.

The Veteran was afforded a VA examination in August 2014, where he reported stomach problems prior to joining military service.  The examiner diagnosed H. pylori infection and opined that the Veteran's condition was not incurred in service or aggravated by his service-connected PTSD.  The examiner's rationale was based on the Veteran's reports of symptoms prior to service and the large gap between the Veteran's diagnosis of H. pylori infection and separation.  Furthermore, the examiner concluded that the Veteran was incorrectly diagnosed with GERD and Barrett's esophagus. 

As noted, the Board previously has determined that the August 2014 VA examination was inadequate.  At the March 2011 hearing, the Veteran reported that he had stomach problems ever since he returned from service.  He did not mention any symptoms prior to service.  Again, the Veteran's service treatment records are unavailable.  Thus, he is presumed to be sound upon entering service.



The report of a May 2015 VA esophageal conditions examination shows that GERD was diagnosed, and a date of onset of 2007 was provided.  The Veteran emphatically denied gastrointestinal symptoms before his military service.  A history of esophagitis and Barrett's esophagus was also provided.  

The examiner commented that there was no evidence in the record to support a finding that the Veteran had a gastrointestinal condition in service, with the first evidence of GERD not evident until 2007, some 60 years after his military service had concluded.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for the supplied opinion, the examiner noted that GERD was diagnosed in 2007, and that there was no documented evidence that he had this condition diagnosed or treated previously.  The examiner essentially added that the assertions made by the Veteran of continuous symptoms since his military separation was not supported by the record.  The examiner further opined that, concerning the Veteran's theory of entitlement to service connection on a secondary basis, that posttraumatic stress disorder PTSD) does not cause a gastrointestinal disability or is a known aggravating factor.   He further indicated that GERD is caused by reflux of gastric acid into esophagus secondary due to a relaxed lower esophageal sphincter tone, and that PTSD does not affect the power of the esophageal sphincter.  Also, the examiner commented that there had been no worsening of the condition that could be attributed to PTSD.

Analysis

As noted, the Veteran, in essence, alleges he suffers from disorders affecting his gastrointestinal system as a direct result of his active service, and, in the alternative, due to his service-connected PTSD.  While he has contended to have experienced continuity of gastrointestinally-based symptomatology from the time of his 1953 service separation, the first documented symptoms are not shown to have been manifested until at the earliest 2000.  In this case, this was in excess of 50 years later.


The record contains no adequate competent evidence linking a current diagnosis of any gastrointestinal-related (i.e., helicobacter pylori infection, GERD and Barrett's esophagus) disorder to his military service. While acknowledging, as reported above, that a private physician had opined in April 2008 that the Veteran's stomach troubles could be directly related to his service in Korea, this physician failed to support this opinion by supplying any type of rationale.  

The post service symptoms, as reported, did not become manifested, notwithstanding the assertions of the Veteran, until at least 2000.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed gastrointestinal disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder.  Such a finding, not refuted by other competent medical evidence, was supplied VA in May 2015.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.

Further, as the claimed disorder has not been shown to have been either caused or aggravated by the Veteran's service-connected PTSD, entitlement to service connection on a secondary basis, pursuant to 38 C.F.R. § 3.310, may not be granted.

In short, the only evidence supporting a factual finding that an etiological nexus exists between the Veteran's claimed gastrointestinal disorder and his military service (to include his service-connected PTSD) comes from the Veteran personally.  As a layperson, the Veteran simply does not have the necessary medical training and/or expertise to diagnose or determine the etiology of a disability in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).


In reaching this decision on the claim for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the claimed disorders is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


ORDER

Entitlement to service connection for a gastrointestinal disability is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


